         Case 1:94-cv-00142-BLW Document 156 Filed 06/21/19 Page 1 of 2



Samuel Richard Rubin
Federal Public Defender
Bruce D. Livingston, MO Bar No. 34444
Christopher M. Sanchez, NY Bar No. 5414099
Federal Defenders of Idaho
Capital Habeas Unit
702 W. Idaho, Suite 900
Boise, Idaho 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF: Bruce_Livingston@fd.org
      Christopher_M_Sanchez@fd.org

Attorneys for Petitioner, Timothy A. Dunlap

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO

  TIMOTHY ALAN DUNLAP,                            )       Case No. CV 94-0142-S-BLW
                                                  )
                Petitioner,                       )       CAPITAL CASE
                                                  )
  v.                                              )       PETITIONER’S STATUS REPORT
                                                  )
  A.J. ARAVE, Warden,                             )
                                                  )
                Respondent.                       )
                                                  )

       Petitioner, Timothy Alan Dunlap, by and through his attorneys of record, Bruce D.

Livingston and Christopher M. Sanchez, of the Federal Defender Services of Idaho, Capital

Habeas Unit, hereby files this status report pursuant to this Court’s Order of October 7, 2004.

       Two post-conviction issues being handled by the State Appellate Public Defender were

remanded for further proceedings as a result of the decision in State v. Dunlap, 313 P.3d 1 (Idaho

2013). The state district court bifurcated the remaining two issues and two separate evidentiary

hearings have been held on each. The state district court denied relief on the first issue on July

29, 2015.


PETITIONER’S STATUS REPORT – Page 1
         Case 1:94-cv-00142-BLW Document 156 Filed 06/21/19 Page 2 of 2



       The evidentiary hearing on the remaining issue was held April 4 through April 19, 2016.

Post-hearing briefing was completed and, on November 12, 2018, the state district court issued a

preliminary ruling regarding the evidence it would consider in its final ruling. On May 27, 2019,

the state district court issued a “Findings of Fact, Conclusions of Law and Memorandum

Decision and Order Regarding Final Amended Petition for Post-Conviction Relief, Claim DD”

and, on May 28, 2019, entered its final judgement dismissing Claim DD. On June 11, 2019, the

State Appellate Public Defender filed a Motion to Reconsider, which is awaiting decision.

DATED this 21st day of June 2019.

                                                     /s/
                                                Bruce D. Livingston
                                                Christopher M. Sanchez
                                                Attorneys for Petitioner




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of June 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which is designed to send a Notice of
Electronic Filing to persons including the following:

 L. LaMont Anderson
 Lamont.anderson@ag.idaho.gov


                                                     /s/
                                                L. Hollis Ruggieri




PETITIONER’S STATUS REPORT – Page 2
